EXHIBIT 10.16

LEASE

THIS LEASE, made and entered into this 8th day of June, 2006 by and between Le
Baron Investments and Southern Textile Recycling, Inc. hereinafter respectively
referred to as Landlord and Tenant, without regard to number or gender.

WITNESSETH

1.             USE.  The landlord hereby leases to Tenant and Tenant hereby
hires from Landlord, for purposes of conducting thereon wholesale and retail
sales of general merchandise those certain premises with appurtenances described
as hereinafter set forth.

2.             PREMISES.  The premises leased to Tenant, together with
appurtenances, are hereinafter referred to as the “demised premises” 1850-1900
East Orangethorpe Avenue and are situated in the City of Fullerton, County of
Orange, State of California.  The demised premises shall be approximately 68,000
square feet.

3.             TERMS.  The term of this lease shall be for a period of five (5)
years.  The term of this lease, and a Tenant’s obligation to pay rent, shall
commence on July 11, 2006.

4.             RENTAL.

A.            Guaranteed Minimum Monthly Rental.  Tenant shall pay to the
Landlord during the term of this lease as minimum monthly rental for the demised
premises the sum of **See Below ($                 ) Dollars per month, which
sum shall be paid in advance on the first day of each calendar month.  All
rental to be paid by Tenant to Landlord shall be in lawful money of the United
States of America and shall be paid without deduction or offset, prior notice or
demand at the address designated in Article 30.  Any rent payment not paid
within ten (10) days of its due date shall be subject to a ten (10) percent late
charge.

--------------------------------------------------------------------------------

**Year 1:

 

Base rent of $39,698.40, plus R.E. Tax/CAM charges of $5,861.60 = $45,560.00 mo.

 

 

 

Years 2 through 5:

 

Base rent increased each July by CPI adjustment (not less than 3%, nor greater
than 6%), plus R.E. Tax/CAM charges

 

5.             REAL ESTATE TAXES AND RENTAL TAX.  In addition to all rentals
herein reserved, Tenant shall pay to Landlord annual real estate taxes and
assessments levied upon the demised premises together with a prorata share of
the parking and common area of the Shopping center.  Such amount shall be
payable within ten (10) days after the receipt of a semi-annual statement to be
sent by Landlord to Tenant setting forth the amount of such tax based upon the
actual tax bill received by Landlord; or Landlord at its option shall have the
right to estimate the amount of taxes next due and to collect and impound them
from Tenant on a monthly or quarterly basis the amount of Tenant’s estimated tax
obligation.  Within thirty (30) days following receipt of the actual tax bill,
Landlord shall provide to Tenant a reconciliation of Tenant’s impound account.


--------------------------------------------------------------------------------




In the event the demised premises together with a prorata share of the parking
lot and common area are not separately assessed, the applicable taxes and
assessments shall be determined by the ratio that the floor area of the demised
premises, including mezzanine, if any, bears to the total floor area, including
mezzanines, of the building or buildings which included the demised premises and
for which a separate assessment is made.  In the event such separate assessment
does not reflect a pro rata share of the parking and common area based upon the
ratio of building to parking and common area shown on the attached exhibit A an
appropriate adjustment shall be made.

Any such tax for the year in which this lease commences or ends shall be
apportioned and adjusted.  With respect to any assessment which may be levied
against or upon the demised premises and which, under the laws then in force,
may be evidenced by improvement or other bonds, payable in annual installments,
only the annual payments on said assessment shall be included in computing
Tenant’s obligation for taxes and assessments.

The term “real estate taxes” as used herein shall be deemed to mean all taxes
imposed upon the real property and permanent improvements constituting the
demised premises, and all assessments levied against said premises, but shall
not include personal income taxes, personal property taxes, inheritance taxes,
or franchise taxes levied against the Landlord, but not directly against said
property, even though such taxes shall become a lien against said property.

Tenant shall pay to Landlord any and all excise, privilege and other taxes,
other than net income and estate taxes levied or assessed by any federal, state
or local authority upon the rent received by Landlord hereunder, and Tenant
shall bear any business tax imposed upon Landlord by any governmental authority
which is based or measured in whole or in part by amounts charged or received by
Landlord from Tenant under this lease.

6.             PERSONAL PROPERTY TAX.  During the term hereof Tenant shall pay
prior to delinquency all taxes assessed against and levied upon fixtures,
furnishings, equivalent and all shall cause said fixtures, furnishings,
equivalent and other personal property to be assessed and billed separately from
the real property of Landlord.  In the event any or all of the Tenant’s
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with the Landlord’s real property, the Tenant shall pay to Landlord
its share of such taxes within ten (10) days after delivery to Tenant by
Landlord of a statement in writing setting forth the amount of such taxes
applicable to the Tenant’s property.

7.             PARKING AND COMMON FACILITIES. Landlord covenants that the common
and parking areas of the shopping center of which the demised premises are a
part shall be available for the non-exclusive use of Tenant during the full term
of this lease or any extension of the term hereof, provided that the
condemnation or any other taking by any public authority, or sale in lieu of
condemnation, or any or all of such common and parking areas shall not
constitute a violation of this covenant.  Landlord reserves the right to change
the entrances, exits, traffic lanes and the boundaries and locations of such
parking area or areas.  This lease shall be subordinate to any agreement
existing as of the date of this lease or subsequently placed upon the real
property of which the demised premises are a part, which agreement provides for
reciprocal easements and restrictions pertaining to the common and parking
areas, and in the event of conflict between the provisions of such agreement and
this lease, the provisions of said

2


--------------------------------------------------------------------------------




agreement shall prevail.  Provided, however, nothing therein shall cause the
Tenant to pay a greater share of the common area maintenance cost than herein
provided, and shall further that there shall at all times be maintained common
and parking areas of not less than two (2) square feet of common and parking
area for each square foot of ground floor building area within the shopping
center.

A.            Prior to the date of Tenant’s occupation of the demised premises,
Landlord shall cause said common and parking area or areas to be graded,
blacktopped, lighted and appropriately marked and landscaped at no expense to
Tenant, and shall cause the same to be maintained in good condition and repair
during the entire term hereof.

B.            The Landlord shall keep or cause to be kept said automobile
parking and common areas in a neat, clean and orderly condition, property
lighted and landscaped, and shall repair any damage to the facilities thereof,
but all expenses in connection with said automobile parking and common areas
shall be charged and prorated in the manner hereinafter set forth.  It is
understood and agreed that the phrase “expenses in connection with said
automobile parking and common areas” as used herein shall be construed to
include, but not limited to, all sums expended by Landlord in connection with
said automobile parking and common areas for all general maintenance and
repairs, resurfacing, painting, restriping, cleaning, sweeping and janitorial
services; planting and landscaping; lighting and other utilities; directional
signs and other markers and bumpers; personnel to implement such services and to
police the automobile parking and common areas; required fees or charges levied
pursuant to any governmental requirements; and a fee equal to ten (10%) percent
of said costs to Landlord for Landlord’s supervision of said automobile parking
and common areas.

In addition to monthly rental, Tenant agrees to pay to Landlord, on a monthly
basis, Tenant’s pro rata share of automobile parking and common area expenses. 
Tenant’s prorata share of the total expenses shall be that portion of all such
expenses which is equal to the proportion thereof which the number of square
feet of gross floor area in the demised premises bears to the total number of
square feet of gross floor area of the building.  There shall be appropriate
adjustments of Tenant’s share of the automobile parking and common area expenses
as of the commencement and expiration of the term of this lease.  The term
“gross floor area” as used herein shall be deemed to mean the ground floor in
either the demised premises or any other buildings in the shopping center, with
measurements to be from outside of exterior walls and from the center of
interior separation partitions.

C.            Tenant, for the use and benefit of Tenant, its agents, employees,
customers, licensees and subtenants, shall have the non-exclusive right in
common with Landlord, and other present and future owners, tenants and their
agents, employees, customers, licensees and subtenants, to use said common and
parking areas during the entire term of this lease, or any extension thereof,
for ingress and egress, roadway, sidewall, and automobile parking, provided
however Tenant and Tenant’s employees shall park their automobiles in those
areas designated for employee parking, or at Landlord’s written request shall
park their automobiles outside of the shopping center.

3


--------------------------------------------------------------------------------




D.            The Tenant, in the use of said common and parking areas, agrees to
comply with such reasonable rules and regulations as the Landlord may adapt from
time to time for the orderly and proper operation of said common areas.

8.             USES PROHIBITED.  Tenant shall not use, or permit said premises,
or any part thereof, to be used for any purpose or purposes other than the
purpose or purposes for which said premises are hereby leased; and no use shall
be made or permitted to be made of said premises, nor acts done, which will
increase the existing rate of insurance upon the building in which said premises
may be located (once said rate is established), or cause a cancellation of any
insurance policy covering said building or any part thereof, nor shall Tenant
sell or permit to be kept, used or sold in or about said premises any article
which may be prohibited by standard form of fire insurance policies.  Tenant
shall, at his sole cost, comply with any and all requirements, pertaining to the
use of said premises, of any insurance organization or company necessary for the
maintenance of reasonable fire and public liability insurance, covering said
building and appurtenances.  In the event Tenant’s use of the premises, as
recited in Article 1 hereof, results in a rate increase for the building of
which the demised premises are a part, Tenant shall pay annually on the
anniversary date of this lease, as additional rent, a sum equal to that of the
additional premium occasioned by said rate increase.

9.             ALTERATIONS AND FIXTURES.  Tenant shall not make, or suffer to be
made, any alteration of the demised premises, or any part thereof, without the
prior written consent of Landlord, and any additions to, or alterations of, said
premises, except movable furniture and trade fixtures, shall become at once a
part of the realty and belong to Landlord.  Any such alterations shall be in
conformance with the requirements of all municipal, state and federal
authorities.

Tenant agrees to promptly fixturize the store in a manner comparable to a store
of similar nature.

10.           MAINTENANCE AND REPAIR.  Tenant shall, subject to Landlord’s
obligations hereinafter provided, at all times during the term hereof, and at
Tenant’s sole cost and expense, keep, maintain and repair the building and other
improvements upon the demised premises in good and sanitary order and condition
(except as hereinafter provided) including without limitation, the maintenance
and repair of any store front, doors, window casements, glazing, heating and air
conditioning system (if any), plumbing, pipes, electrical wiring and conduits. 
Tenant shall also at its sole cost and expense be responsible for any
alterations or improvements to the demised premises necessitated as a result of
the requirement of any municipal, state or federal authority.  Tenant hereby
waives all right to make repairs at the Expense of the landlord, and if the
demised premises are located in the State of California, Tenant hereby waives
all rights provided by Section 1941 of the Civil Code of the State of California
to make said repairs.  By entering into the demised premises, Tenant shall be
deemed to have accepted the demised premises as being in good and sanitary
order, condition and repair, and Tenant agrees on the last day of said term or
sooner termination of this lease to surrender the demised premises with
appurtenances, in the same condition as when received, reasonable use and wear
thereof and damage by fire, act of God or by the elements excepted.  Tenant
shall periodically sweep and clean the sidewalks adjacent to the demised
premises, as needed.

4


--------------------------------------------------------------------------------




Landlord shall, subject to Tenant’s reimbursement as herein provided, maintain
in good repair the exterior walls, roof and sidewalks.  Tenant agrees that it
will not, nor will authorize any person to, go onto the roof of the building of
which the demised premises are a part without the prior written consent of
Landlord.  Said consent will be given only upon Landlord’s satisfaction that any
repairs necessitated as a result of Tenant’s action will be made by Tenant at
Tenant’s expense and will be made in such a manner so as not to invalidate any
guarantee relating to said roof.  Landlord shall not be required to make any
repairs to the exterior walls, roof and sidewalls unless and until Tenant has
notified Landlord in writing of the need for such repairs and Landlord shall
have had a reasonable period of time thereafter to commence and complete said
repairs.  Tenant shall reimburse Landlord for its prorata share of the cost of
said repairs and maintenance incurred by Landlord, said prorata share to be
determined according to the area of the demised premises as it relates to the
total area of the building which contains the demised premises.

11.           COMPLIANCE WITH LAWS.  Tenant shall, at its sole cost and expense,
comply with all of the requirements of all municipal, state and federal
authorities now in force or which may hereafter be in force pertaining to the
use of said premises, and shall faithfully observe in said use all municipal
ordinances and state and federal statutes now in force or which shall
hereinafter be in force.  The judgment of any court of competent jurisdiction,
or the admission of Tenant in any action or proceeding against Tenant, whether
Landlord be a party thereto or not, that Tenant has violated any such order or
statute in said use, shall be conclusive of that fact as between the Landlord
and Tenant.

Tenant shall not commit, or suffer to be committed, any waste upon the demised
premises, or any nuisance or other act of thing which may disturb the quiet
enjoyment of any other Tenant in the building in which the demised premises may
be located.

12.           INSURANCE.  Landlord shall maintain fire and extended coverage
insurance throughout the term of this lease in an amount equal to at least
ninety (90%) percent of the replacement value of the building which includes the
demised premises, together with such other insurance as may be required by
Landlord’s lender or by any governmental agency.  Tenant hereby waives any right
of recovery from Landlord, its officers and employees, and Landlord hereby
waives any right of recovery from Tenant, its officers or employees, for any
loss or damage (including consequential loss) resulting from any of the perils
insured against in the standard form fire insurance policy with extended
coverage endorsement.  Tenant agrees to pay Landlord its prorata share of the
cost of said insurance to be determined by the relationship that the gross floor
area of the demised premises bears to the total gross floor area of the building
or buildings for which such policy relates.

Tenant, if involved in food preparation and sales as a cafe, restaurant, or
similar use, and/or food takeout service, shall install at Tenant’s expense any
fire protective systems in grill, deep fry, and cooking areas which are required
by city, county, state fire ordinances, and such system when installed shall
qualify for full fire protective credits allowed by the fire insurance rating
and regulatory body in whose jurisdiction the premises are located.

13.           INDEMNIFICATION OF LANDLORD - LIABILITY INSURANCE BY TENANTS. 
Tenant, as a material part of the consideration to be rendered to Landlord under
this

5


--------------------------------------------------------------------------------




lease, hereby waives all claims against Landlord for damage to goods, wares and
merchandise, in, upon or about said premises and for injuries to persons in or
about said premises, from any cause arising at any time; and Tenant will hold
Landlord exempt and harmless from any damage or injury to any person, or the
goods, wares, and merchandise of any person, arising from the use of the
premises by Tenant, or from the failure of Tenant to keep the premises in good
condition and repair, as herein provided.

During the entire term of this lease, the Tenant shall, at the Tenant’s sole
cost and expense, but for the mutual benefit of Landlord and Tenant, maintain
general public liability insurance against claims for personal injury, death or
property damage occurring in, upon or about the demised premises and on any
sidewalks directly adjacent to the demised premises.  The limitation of
liability of such insurance shall be not less than One Million and 00/100
($1,000,000.00) Dollars in respect to injury or death on one person and to the
limit of not less than One Million and 00/100 ($1,000,000.00) Dollars in respect
to anyone accident and to the limit of not less than Five Hundred Thousand and
00/100 ($500,000.00) Dollars in respect to property damage or policy in the
amount of One Million and 00/100 ($1,000,000.00) Dollars combined single
liability limit.  All such policies of insurance shall be issued in the name of
Tenant and Landlord and for the mutual and joint benefit and protection of the
parties, and such policies of insurance or copies thereof shall be delivered to
the Landlord.

14.           FREE FROM LIENS.  Tenant shall keep the demised premises and the
property in which the demised premises are situated free from any liens arising
out of any work performed, material furnished, or obligation incurred by Tenant.

15.           ABANDONMENT.  Tenant shall not vacate or abandon the demised
premises at any time during the term of this lease; and if Tenant shall abandon,
vacate of surrender the demised premises or be dispossessed by process of law,
or otherwise, any personal property belonging to the Tenant and left on the
demised premises shall be deemed to be abandoned, at the option of Landlord,
except such property as may be mortgaged to Landlord.

16.           SIGNS AND AUCTIONS.  Tenant shall not place or permit to be placed
any sign upon the exterior or in the windows of the demised premises without
Landlord’s prior written consent, nor shall Tenant change the color or exterior
appearance of the demised premises without Landlord’s prior written consent. 
Landlord will provide to Tenant an approved sign criteria drawing, and Tenant
shall thereafter at its sole cost and expense prepare sign construction
drawings, in accordance with said criteria drawings, which shall be submitted to
Landlord for Landlord’s written approval.  Tenant agrees to install a sign in
accordance with approved sign construction drawings within thirty (30) days
after the commencement of the term of this lease.

Tenant shall not without Landlord’s prior written consent display or sell
merchandise outside the defined exterior walls and permanent doorways of the
demised premises.  Tenant shall not conduct or permit to be conducted any sale
by auction in, upon or from the demised premises, whether said auction be
voluntary, involuntary, pursuant to any assignment for the payment of creditors,
or pursuant to any bankruptcy or other solvency proceeding.

17.           UTILITIES.  Tenant shall pay before delinquency all charges for
water, gas, heat, electricity, power, telephone service, and all other services
of utilities used in, upon, or about the

6


--------------------------------------------------------------------------------




demised premises by Tenant or any of its subtenants, licensees, or
concessionaires during the term of this lease.  If any utility is not separately
metered, Tenant agrees to reimburse Landlord for the cost of said service.

18.           ENTRY AND INSPECTION.  Tenant shall permit landlord and his agents
to enter into and upon the demised premises at all reasonable times for the
purpose of inspecting the same or for the purpose of maintaining the building in
which said premises are situated, or for the purpose of making repairs,
alterations or additions to any other portion of said building, including the
erection and maintenance of such scaffolding, canopy, fences and props as may be
required, or for the purpose of posting notices of non-liability for
alterations, additions or repairs, or for the purpose of placing upon the
property in which the premises are located any usual or ordinary “For Sale”
signs.  Landlord shall be permitted to do any of the above without any rebate of
rent and without any liability to Tenant for any loss of occupation or quiet
enjoyment of the premises thereby occasioned.  Tenant shall permit Landlord, at
any time within thirty (30) days prior to the expiration of this lease, to place
upon said premises any usual or ordinary “For Lease” signs, and during such
thirty (30) day period Landlord or his agents may, during normal business hours,
enter upon said premises and exhibit same to prospective Tenants.

19.           DAMAGE AND DESTRUCTION OF PREMISES.  In the event of (a) partial
or total destruction of said building containing same during said term which
requires repairs to said building, or (b) said building being declared unsafe or
unfit for occupancy by any authorized public authority for any reason other than
Tenant’s act, use or occupation, which declaration requires repairs to said
building, Landlord shall forthwith make said repairs provided Tenant gives to
landlord thirty (30) days written notice of the necessity therefor.  No such
partial destruction (including any destruction necessary in order to make
repairs required by any declaration made by any public authority) shall in any
wise annul or void this lease except that Tenant shall be entitled to a
proportionate reduction of minimum guaranteed rental while such repairs are
being made, such proportionate reduction to be based upon the extent to which
the making of such repairs shall interfere with the business carried on by
Tenant in said premises.  However, if during the last four (4) years of the term
of this lease the building is damaged as a result of fire or any other insured
casualty to an extent in excess of twenty-five (25%) percent of its then
replacement cost, (excluding foundation(s)), Landlord may within thirty (30)
days following the date such damage occurs terminate this lease by written
notice to Tenant.  If Landlord, however, elects to make said repairs, and
provided Landlord uses due diligence in making said repairs to building, this
lease shall continue in full force and effect, and the minimum guaranteed rental
shall be proportionately reduced as hereinabove provided.  If Landlord elects to
terminate this lease, all rentals shall be prorated between Landlord and Tenant
as of the date of such destruction.

The foregoing to the contrary notwithstanding, if the building is damaged or
destroyed at any time during the term hereof to an extent of more than
twenty-five (25%) percent of its then replacement cost (excluding foundation(s))
as a result of a casualty not insured against, Landlord may within thirty (30)
days following the date of such destruction terminate this lease upon written
notice to tenant.  If Landlord does not elect to so terminate because of said
uninsured casualty, Landlord shall promptly rebuild and repair said building and
Tenant’s rental obligation shall be proportionately reduced as hereinabove
provided.

7


--------------------------------------------------------------------------------




In respect to any partial or total destruction (including any destruction
necessary in order to make repairs required by any such declaration of any
authorized public authority) which Landlord is obligated to repair or may elect
to repair under the terms of this Article 20, Tenant waives any statutory right
it may have to cancel this lease as a result of such destruction.

20.           ASSIGNMENT AND SUBLETTING.  Tenant shall not assign this lease, or
any interest therein, and shall not sublet the demised premises or any part
thereof, or any right or privilege appurtenant thereto, or permit any other
person (the agents and servants of Tenant excepted) to occupy or use the demised
premises, or any portion thereof, without first obtaining the written consent of
Landlord, which consent shall not be unreasonably withheld.  Consent by Landlord
to one assignment, subletting, occupation or use by another person shall not be
deemed to be a consent to any subsequent assignment, subletting, occupation or
use by another person.  Consent to an assignment shall not release the original
named Tenant from liability for the continued performance of the terms and
provisions on the part of Tenant to be kept and performed, unless Landlord
specifically releases the original named Tenant from said liability.  Any
assignment or subletting without the prior written consent of Landlord shall be
void, and shall, at the option of Landlord terminate this lease.  Neither this
lease nor any interest therein shall be assignable, as to the interest of
Tenant, by operation of law, without the prior written consent of Landlord. 
Furthermore, any increase in rent over Tenant’s current rent received by Tenant
related to such sublease shall be split equally between Landlord and Tenant.

21.           DEFAULT.  If Tenant fails to make any payment required by the
provisions of this lease, when due, or fails within thirty (30) days after
written notice thereof to correct any breach or default of the other covenants,
terms or conditions of this lease, or if Tenant breaches this lease and abandons
the property before the end of the term, Landlord shall have the right at any
time thereafter to elect to terminate said lease and Tenant’s right to
possession thereunder.  Upon such termination, Landlord shall have the right to
recover against Tenant:

A.            The worth at the time of award of the unpaid rent which has been
earned at the time of termination;

B.            The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that the Tenant proves could have been
reasonably avoided;

C.            The worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Tenant proves could be reasonably avoided; and

D.            Any other amount necessary to compensate the Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under the lease or which in the ordinary course of things would be likely to
result therefrom.

The “worth at the time of award” of the amounts referred to in subparagraphs A
and B above shall be computed by allowing interest at ten (10%) percent per
annum.  The Worth at the time of award of the amount referred to in subparagraph
C shall be computed by discounting

8


--------------------------------------------------------------------------------




such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus one (1%) percent.

Such efforts as Landlord may make to mitigate the damages caused by Tenant’s
breach of this lease shall not constitute a waiver of Landlord’s right to
recover damages against Tenant hereunder, nor shall anything herein contained
affect Landlord’s right to indemnification against Tenant for any liability
arising prior to the termination of this lease for personal injuries or property
damage, and Tenant hereby agrees to indemnify and hold Landlord harmless from
any such injuries and damages, including all attorney’s fees and costs incurred
by Landlord in defending any action brought against Landlord for any recovery
thereof, and in enforcing the terms and Provisions of this indemnification
against Tenant.

Notwithstanding any of the foregoing, the breach of this lease by Tenant, or an
abandonment of the demised premises by Tenant, shall not constitute a
termination of this lease, or of Tenant’s right of possession hereunder, unless
and until Landlord elects to do so, and until such time Landlord shall have the
right to enforce all of its rights and remedies under this lease, including the
right to recover rent, and all other payments to be made by Tenant hereunder, as
it becomes due; provided, however, that until such time as Landlord elects to
terminate this lease, and Tenant’s right of possession hereunder, Tenant shall
have the right to sublet the demised premises or to assign its interests in this
lease, or both, subject only to the written consent of Landlord, which consent
shall not be unreasonably withheld.

As security for the performance by Tenant of all of its duties and obligations
hereunder, Tenant does hereby assign to Landlord the right, power and authority,
during the continuance of this lease, to collect the rents, issues and profits
of the demised premises, reserving unto Tenant the right, prior to any breach or
default by it hereunder, to collect and retain said rents, issues and profits as
they become due and payable.  Upon any such breach or default, Landlord shall
have the right at any time thereafter, without notice except as provided for
above, either in person, by agent or by a receiver to be appointed by a court,
enter and take possession of said demised premises and collect such rents,
issues and profits, including those past due and unpaid, and apply the same,
less costs and expenses of operation and collection, including reasonable
attorney’s fees, upon any indebtedness secured hereby, and in such order as
Landlord may determine.

The parties hereto agree that acts of maintenance or preservation or efforts to
release the premises, or the appointment of a receiver upon the initiative of
the Landlord to protect its interests under this lease shall not constitute a
termination of Tenant’s right of possession for the purposes of this paragraph
unless accompanied by a written notice from Landlord to Tenant of Landlord’s
election to so terminate.

22.           INSOLVENCY OF TENANT.  Tenant agrees that in the event all or
substantially all of its assets be placed in the hands of a receiver or trustee,
and in the event such receivership or trusteeship continue for a period of ten
(10) days, or should Tenant make an assignment for the benefit of creditors, or
be adjudicated a bankrupt, or should Tenant institute any proceedings under any
state or federal bankruptcy act wherein Tenant seeks to be adjudicated a
bankrupt, or seeks to be discharged of its debts, or should any voluntary
proceeding be filed against such Tenant under such bankruptcy laws and Tenant
consents thereto or acquiesces therein by

9


--------------------------------------------------------------------------------




pleading or default, then this lease or any interest in and to the demised
premises shall not become an asset in any such proceedings and, in any of such
events and in addition to any and all rights or remedies of Landlord hereunder
or as provided by law, it shall be lawful for Landlord at his option to declare
the term hereof ended and to re-enter the demised premises and take possession
thereof and remove all persons therefrom and Tenant shall have no further claim,
therein or hereunder.

23.           SURRENDER OF LEASE.  The voluntary or other surrender of this
lease by Tenant, or a mutual cancellation thereof, shall not work a merger, and
shall, at the option of Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to him
of any or all of such subleases or subtenancies.

24.           SALE OF PREMISES BY LANDLORD.  In the event of any sale of the
demised premises by Landlord, Landlord shall be and is hereby entirely freed and
relieved of all liability under any and all of its covenants and obligations
contained in or derived from this lease arising out of any act, occurrence or
omission occurring after the consummation of such sale; and the purchaser, at
such sale or any subsequent sale of the demised premises, shall be deemed
without any further agreement between the parties or their successors in
interest or between the parties and any such purchaser, to have assumed and
agreed to carry out any and all of the covenants and obligations of the Landlord
under this lease.

25.           HOURS OF BUSINESS.  Subject to the provisions of Article 19
hereof, Tenant shall continuously during the entire term hereof conduct and
carry on Tenant’s business in the demised premises and shall keep the demised
premises open for business and cause Tenant’s business to be conducted therein
during the usual business hours of each and every business day as it is
customary for businesses of like character in the city in which the demised
premises are located to be open for business; provided, however, that this
provision shall not apply if the demised premises should be closed and the
business of Tenant temporarily discontinued therein on account of strikes,
lockouts, or similar causes beyond the reasonable control of Tenant, or closed
for not more than three (3) days out of respect to the memory of any deceased
officer or employee of Tenant, or the relative of any such officer or employee. 
Tenant shall keep the demised premises adequately stocked with merchandise, and
with sufficient sales personnel to care for the patronage, and to conduct said
business in accordance with sound business practices.

26.           ATTORNEY’S FEES.  If Landlord is involuntarily made a party
defendant to any litigation concerning this lease or the demised premises by
reason of any act or omission of Tenant, then, Tenant shall hold harmless
Landlord from all liabilities by reason thereof, including reasonable attorney’s
fees and all costs incurred by Landlord in such litigation.

If either landlord or Tenant shall commence any legal proceedings against the
other with respect to any of the terms and conditions of this lease, the
non-prevailing party therein shall pay to the other all expenses of said
litigation, including a reasonable attorneys’ fees as may be fixed by the court
having jurisdiction over the matter.  The parties hereto agree that the State of
California is the proper jurisdiction for litigation of any matters relating to
this lease, and service mailed to the address of tenants set forth herein shall
be adequate service for such litigation.

10


--------------------------------------------------------------------------------


27.           SECURITY DEPOSIT.  Tenant contemporaneously with the execution of
this lease, has deposited with landlord the sum of **Thirty Thousand and 00/100
($30.000.00) Dollars, receipt of which is hereby acknowledged by Landlord, said
deposit being given to secure the faithful performance by the Tenant of all of
the terms, covenants, and conditions of this lease by the Tenant to be kept and
performed during the term hereof.  Tenant agrees that if the Tenant shall fail
to pay the rent herein reserved promptly when due, said deposit may, at the
option of the Landlord (but Landlord shall not be required to) be applied to any
rent due and unpaid, and if the Tenant violates any of the other terms,
covenants, and conditions of this lease, said deposit shall be applied to any
damages suffered by Landlord as a result of Tenant’s default to the extent of
the amount of the damages suffered.

Nothing contained in this Article 28 shall in any way diminish or be construed
as waiving any of the Landlord’s other remedies as provided in Article 22
hereof, or by law or in equity.  Should the entire security deposit, or any
portion thereof, be appropriated and applied by Landlord for the payment of
overdue rent or other sums due and payable to Landlord by Tenant hereunder, then
Tenant shall, on the written demand of Landlord, forthwith remit to landlord a
sufficient amount in cash to restore said security deposit to its original
amount, and Tenant’s failure to do so within fifteen (15) days after receipt of
such demand, shall constitute a breach of this lease.  Should Tenant comply with
all of the terms, covenants, and conditions of this lease and promptly pay all
of the rental herein provided for as it falls due, and all other sums payable by
Tenant to landlord hereunder, said security deposit shall be returned in full to
Tenant at the end of the term of this lease, or upon the earlier termination of
this lease pursuant to the provisions of Article 20 hereof, except in the event
the demised premises are sold as a result of the exercise of any power of sale
under any mortgage or deed of trust, in which event this lease shall be
automatically amended to delete any reference to this Article 28, and Tenant
shall be entitled to immediate reimbursement of its security deposit from the
party then holding said deposit.

--------------------------------------------------------------------------------

**Transferred from Lease dated July 11, 2001

28.           HOLDING OVER.  Any holding over after the expiration of the term
of this lease, with the consent of landlord, shall be construed to be a tenancy
from month to month, cancelable upon thirty (30) days written notice, and at a
monthly rental, terms and conditions as agreed upon between landlord and Tenant.

29.           NOTICES.  Wherever in this lease it shall be required or permitted
that notice and demand be given or served by either party to this lease to or on
the other, such notice or demand shall be given or served and shall not be
deemed to have been duly given or served unless in writing and forwarded by 1st
class mail, addressed as follows:

TO: Landlord

 

TO: Tenant

 

 

 

Le Baron Investments
2020 E. Orangethorpe Avenue
Fullerton, CA 92831-5327
Telephone: (714) 680-3812
Fax: (714) 680-3340

 

Southern Textile Recycling, Inc.
Attn: Carl C. Jones
1850-1900 E. Orangethorpe Avenue
Fullerton, CA 92831
phone: (714) 738-6400

 

11


--------------------------------------------------------------------------------




Either party may change such address by written notice by certified mail to the
other.

30.           SUCCESSORS IN INTEREST.  The covenants herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all the parties hereto; and
all of the parties hereto shall be jointly and severally liable hereunder.

31.           TENANT’S PERFORMANCE.  In the event Tenant shall fall within any
time limits which may be provided herein to complete any work or perform any
other requirements provided to be performed by Tenant prior to the commencement
of the term hereof, or in the event Tenant shall cause a delay in the completion
of any work, landlord may send Tenant written notice of said default and if said
default is not corrected within ten (10) days thereafter, Landlord may by
written notice prior to the curing of said default terminate this lease.
landlord shall be entitled to retain as liquidated damages all deposits made
hereunder and such improvements as Tenant may have annexed to the realty that
cannot be removed without damage thereto.

32.           FORCE MAJEURE.  If either party hereto shall be delayed or
prevented from the performance of any act required hereunder by reasons of acts
of God, strikes, lockouts, labor troubles, inability to procure materials,
restrictive governmental laws or regulations or other cause without fault and
beyond the control of the party obligated (financial liability excepted),
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay; provided, however, nothing in this
Article 33 contained shall excuse Tenant from the prompt payment of any rental
or other charge required of Tenant hereunder except as may be expressly provided
elsewhere in this lease.

33.           PARTIAL INVALIDITY.  If any term, covenant, condition or provision
of this lease is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the provisions hereof shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereof.

34.           MARGINAL CAPTIONS.  The various headings and numbers herein and
the grouping of the provisions of this lease into separate articles and
paragraphs are for the purpose of convenience only and shall not be considered a
part hereof.

35.           TIME.  Time is of the essence of this lease.

36.           SUBORDINATION, ATTORNMENT.  This lease, at Landlord’s option,
shall be subordinate to the lien of any first deed of trust or first mortgage
subsequently placed upon the real property of which the demised premises are a
part, and to any and all advances made on the security thereof, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, however, that as to the lien of any such deed of trust or mortgage
Tenant’s right to quiet possession of the premises shall not be disturbed if
Tenant is not in default and so long as Tenant shall pay the rent and observe
and perform all of the provisions of this lease, unless this lease is otherwise
terminated pursuant to its terms.  If any mortgagee, trustee or ground lessor
shall elect to have this lease prior to the lien of its mortgage, deed of trust,
or

12


--------------------------------------------------------------------------------




ground lease, and shall give written notice thereof to Tenant, this lease shall
be deemed prior to such mortgage, deed of trust or ground lease, whether this
lease is dated prior or subsequent to the date of said mortgage, deed of trust
or ground lease or the date of recording thereof.

In the event any proceedings are brought, or in the event the exercise of the
power of sale under any mortgage or deed of trust made by the landlord covering
the demised premises, Tenant shall attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as the landlord under this
lease.

If upon any sale, assignment, or hypothecation of the demised premises or the
land thereunder by Landlord, or at any other time, an estoppel certificate
and/or financial statement shall be requested of Tenant, Tenant agrees, within
ten (10) days thereafter, to deliver such financial statement, and to deliver
such estoppel certificate (in recordable form) addressed to any such proposed
mortgagee or purchaser or to the Landlord certifying the requested information,
including among other things the dates of commencement and termination of this
lease, the amounts of security deposits, and that this lease is in full force
and effect (if such be the case) and that there are no differences, offsets or
defaults of Landlord, or noting such differences, offsets or defaults as
actually exist.  Tenant shall be liable for any loss or liability resulting from
any incorrect information certified, and such mortgagee and purchaser shall have
the right to rely on such estoppel certificate and financial statement.  Tenant
shall in the same manner acknowledge and execute any assignment of rights to
receive rents as required by any mortgagee of Landlord.

37.           RIGHT TO RELOCATE.  Landlord reserves the unrestricted and
unconditional right, after the commencement of the term hereof, to relocate the
demised premises to substantially comparable space within the shopping center. 
Landlord will give Tenant written notice of its intention to relocate the
demised premises, and Tenant will complete such relocation within thirty (30)
days after receipt of such written notice.  If the furnishings of the space to
which Landlord proposes to relocate Tenant are not substantially the same as
those of the demised premises, or if the Guaranteed Minimum Monthly Rental of
the new space is not substantially the same as the prior Guaranteed Minimum
Monthly Rental, Tenant may so notify Landlord, and if landlord fails to offer
other space satisfactory to Tenant, Tenant may terminate this Lease effective as
of the thirtieth (30th) day after Landlord’s initial notice.  Upon Tenant’s
peaceable vacation and abandonment of the demised premises pursuant to this
Section, landlord will pay to Tenant a sum equal to one monthly installment of
the Guaranteed Minimum Monthly Rental then payable under this Lease.  If Tenant
does relocate within the shopping center then effective on the date of such
relocation this Lease will be amended by deleting the description of the
original demised premises and substituting for it a description of the relocated
space.  Landlord agrees to reimburse Tenant for its actual, reasonable moving
costs to such other space within the shopping center.

38.           COST OF LIVING ADJUSTMENT.  Upon the first anniversary date of
commencement of the term of this lease, the Guaranteed Minimum Monthly Rental
shall be changed to an amount that bears the same relationship to the Guaranteed
Minimum Monthly Rental in effect immediately preceding such adjustment which the
consumer price index for the month in which said adjustment occurs bears to the
index for the month one year(s) preceding the month in which such adjustment
occurs.  However, in no event shall the rent be reduced

13


--------------------------------------------------------------------------------




below that Guaranteed Minimum Monthly Rental in effect immediately preceding
such adjustment.  The consumer price index to be used is the Consumer Price
Index — All Items, for the United States, published monthly by the United States
Department of labor, in which 1967 equals 100.  If said Consumer Price Index is
no longer published at the adjustment date, it shall be constructed by
conversion tables included in such new index.  Annual CPI adjustment to be not
less than 3%, nor greater than 6%, each year.

39.           SURRENDER OF PREMISES.  At the expiration of the tenancy hereby
created, Tenant shall surrender the leased premises in the same condition as the
leased premises were in upon delivery of possession thereto under this lease, in
addition to any alterations or additions which Landlord elects to keep pursuant
to Paragraph 10, reasonable wear and tear excepted, and shall surrender all keys
for the leased premises to Landlord at the place then fixed for the payment of
rent and shall inform Landlord of all combinations on locks, safes and vaults,
if any, in the leased premises.  No act or conduct of Landlord, except a written
acknowledgement of acceptance of surrender signed by Landlord, shall be deemed
to be or constitute an acceptance of the surrender of the leased premises by
Tenant prior to the expiration of the term of this lease.

If prior to the termination of this lease, or within 15 days thereafter,
Landlord elects, by written notice to Tenant, Tenant shall promptly remove the
additions, improvements, fixtures, trade fixtures and installations which were
placed in the leased premises by Tenant and which are designated in said notice,
and shall repair any damage occasioned by such removal; and in default thereof
Landlord may effect said removals and repairs at Tenant’s expense.  The
covenants of Tenant contained herein shall survive the expiration or termination
of the lease term.

40.           PREMATURE SURRENDER OF PREMISES.  If tenant, prior to the
expiration of the term of this set forth herein, prematurely vacates the
premises in breach of the Lease Agreement, without the written consent of
Landlord, in addition to all other damages and remedies set forth in this Lease
Agreement, the Tenant will be responsible for consequential losses allowed by
Code of Civil Procedures § 1951.2(4).  These losses will include, but are not
limited to, all necessary expenses to relocate any existing tenant from another
location to occupy the subject premises, any expenses necessary to prepare the
subject premises for a new tenant, any expenses required to procure a new tenant
including, but not limited to lease concessions, tenant improvements, all
repairs necessary to make the subject premises re-leasable and all other
expenses arising from Tenant’s premature surrender of the premises.  Tenant
agrees that Landlord shall have exclusive discretion to make commercially
reasonable decisions in order to mitigate the losses arising from the premature
surrender of the subject premises.

41.           CONDEMNATION.  In the event of a condemnation or a transfer in
lieu thereof twenty (20%) percent or more of the demised premises is taken, or
in the event as a result of such taking or transfer in lieu thereof Landlord is
unable to provide the parking required by Article 8 hereof, landlord or Tenant
may, upon written notice given within thirty (30) days after such taking or
transfer in lieu thereof, terminate this lease.  Tenant shall not be entitled to
share in any portion of the award and Tenant hereby expressly waives any right
or claim to any part thereof.  Tenant shall, however, have the right to claim
and recover, only from the condemning authority (but not from the Landlord), any
amounts necessary to reimburse Tenant for the cost of removing stock and
fixtures.

14


--------------------------------------------------------------------------------




42.           NO ORAL AGREEMENTS.  This lease covers in full each and every
agreement of every kind or nature whatsoever between the parties hereto
concerning this lease, and all preliminary negotiations and agreements of
whatsoever kind or nature are merged herein, and there are no oral agreements or
implied covenants.

43.           CONFIDENTIALITY:  In consideration of the mutual promises herein
contained, Landlord and Tenant agree not to communicate or disclose to any other
person, entity, or organization, orally or in writing, direct or implied, the
provisions contained in the Lease relating to the rental rate.  Tenant
understands that this is a material inducement to Landlord’s execution of the
Lease.  If Tenant breaches this confidentiality provision, then the base rent
shall be increased retroactively to equal the highest lease rate charged by
Landlord to any other Tenant on the premises, calculated as of the date of this
lease.

44.           If not in default under the terms of this lease, Landlord grants
Tenant a five (5) year option at the then market rents and terms, but not less
than the previous rate.

IN WITNESS WHEREOF, the parties have duly executed this lease together with the
herein referred to Exhibits which are attached hereto, on the day and year first
above written.

LANDLORD:

 

TENANT:

 

 

 

Le Baron Investments

 

Southern Textile Recycling, Inc.

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

Carl C. Jones, President            

 

 

 

 

 

 

 

PERSONALLY GUARANTEED BY:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Carl C. Jones                      51%

 

 

 

 

By:

 

 

 

 

 

 

 

 

Eddie R. Fischer                 49%

 

15


--------------------------------------------------------------------------------